DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply to Appeal Brief
In view of the appeal brief filed on 8/1/22, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{ 4 }

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection with the prior art reference Rebhi has been reinterpreted and therefore the arguments regarding the previous grounds of rejection are moot.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the diverter” in claims 1, 15, and 16 must be shown or the feature(s) canceled from the claim(s). The spec mentions that the nacelle can include a diverter, but this is not labeled or shown in the figures. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8, 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rebhi et al (“Rehbi”) (US 20130101392 A1).
For claim 1, Rebhi discloses an aircraft (Fig. 2: 233 surface of aircraft), comprising: a fuselage (Para 0026, “fuselage”) comprising a port wing and a starboard wing (Para 0026, “conventional tube and wing aircraft” and “portions of the wings”); at least one main engine (Fig. 2 and Para 0034: “second propulsion unit” with hub 240) housed within a nacelle (258), the at least one main engine configured to provide a first thrust component (as it is a “propulsive unit”) to the aircraft in a first airstream having a first velocity (Para 0035: “The inlet 252 is positioned so as to be separated from the upper surface 233 of the aircraft 211 and thus receive substantially free stream air when in normal use”); at least one recovery engine (“first propulsion unit” with hub 220) to provide a second thrust component (as it is a separate “propulsive unit”) to the aircraft in a second airstream having a second velocity less than the first velocity (Fig. 3a-3b; Para 0040: “Typically, the boundary layer airflow below the dotted line will have 0.05 of the total mass flow at 0.8 of the free stream velocity relative to that located above the dotted line”); and a diverter (Fig. 2: portion of partition wall 227) proximal to the at least one main engine (second propulsion unit within nacelle 258) and configured to divert a portion of air in the first airstream around the nacelle and into the second airstream (the first airstream is free stream air, denoted in Fig. 3b. as V0 – this is equivalent to V1 and V6; as shown in Fig. 3b, a portion of the free stream air V0 becomes the portion of air V2 which is the second airstream and which is diverted under the wall 227 and into the inlet 230).
For claim 2, Rebhi discloses the aircraft of claim 1, wherein the aircraft comprises a blended wing body aircraft (Para 0075: “at the rear of the fuselage of a large Blended Wing Body aircraft”).
For claim 3, Rebhi discloses the aircraft of claim 1, wherein the recovery engine comprises a propeller- based engine (Para 0032: “a first fan unit having a plurality of blades 218”).
For claim 4, Rebhi discloses the aircraft of claim 1, wherein the recovery engine comprises an electric propeller engine (Para 0032: “The rotatable hub 220 is mounted to and driven by an electrical machine drive 224”).
For claim 5, Rebhi discloses the aircraft of claim 1, wherein the nacelle (258) is partially hidden within the fuselage (Fig. 2: at stage F the lower portion of nacelle 258 is set flush with the surface 233; this may be more evident in Fig. 1: 58 set in to surface 33).
For claim 6, Rebhi discloses the aircraft of claim 1, wherein the recovery engine (first propulsion unit with hub 220) is partially buried within the fuselage (Fig. 2: at stage C the lower portion of duct 226 is set flush with the surface 233; this may be more evident in Fig. 1: 34 set in to surface 33).
For claim 8, Rebhi discloses a method of operating an aircraft (Fig. 2: 233 surface of aircraft), the method comprising: providing a first thrust component (Fig. 2 and Para 0034: “second propulsion unit” with hub 240) to the aircraft by operating a first main engine (Fig. 2 and Para 0034: “second propulsion unit” with hub 240) in a first airstream (Para 0035: “The inlet 252 is positioned so as to be separated from the upper surface 233 of the aircraft 211 and thus receive substantially free stream air when in normal use”), the first main engine housed within a nacelle (258) proximate to a fuselage (Para 0026, “fuselage”) of the aircraft; providing a second thrust component (Para 0032: “the air accelerated by the first fan unit does act to propel the aircraft when in use”) to the aircraft by operating a first recovery engine (“first propulsion unit” with hub 220) in a second airstream having a second velocity less than the first velocity (Fig. 3a-3b; Para 0040: “Typically, the boundary layer airflow below the dotted line will have 0.05 of the total mass flow at 0.8 of the free stream velocity relative to that located above the dotted line”); and diverting a portion of air in the first airstream around the nacelle and into the second airstream (the first airstream is free stream air, denoted in Fig. 3b. as V0 – this is equivalent to V1 and V6; as shown in Fig. 3b, a portion of the free stream air V0 becomes the portion of air V2 which is the second airstream and which is diverted under the wall 227 and into the inlet 230) by operating a diverter (Fig. 2: portion of partition wall 227) proximal to the first main engine (second propulsion unit within nacelle 258).
For claim 10, Rebhi discloses the aircraft of claim 8, wherein the aircraft comprises a blended wing body aircraft (Para 0075: “at the rear of the fuselage of a large Blended Wing Body aircraft”).
For claim 11, Rebhi discloses the method of claim 8, wherein the first recovery engine comprises a propeller-based engine (Para 0032: “a first fan unit having a plurality of blades 218”).
For claim 12, Rebhi discloses the method of claim 8, wherein the first recovery engine comprises an electric propeller engine (Para 0032: “The rotatable hub 220 is mounted to and driven by an electrical machine drive 224”).
For claim 13, Rebhi discloses the method of claim 8, wherein a first nacelle (258) is partially hidden within the fuselage (Fig. 2: at stage F the lower portion of nacelle 258 is set flush with the surface 233; this may be more evident in Fig. 1: 58 set in to surface 33).
For claim 14, Rebhi discloses the method of claim 8, wherein the first recovery engine (first propulsion unit with hub 220) is partially buried within the fuselage (Fig. 2: at stage C the lower portion of duct 226 is set flush with the surface 233; this may be more evident in Fig. 1: 34 set in to surface 33).
For claim 15, Rebhi discloses the aircraft of claim 1, wherein the diverter (partition wall 227) is located within an impingement area of the first main engine (the wall 227 impinges on the air, thus slowing it down).
For claim 16, Rebhi discloses the method of claim 8, wherein the diverter (partition wall 227) is located within an impingement area of the first main engine (the wall 227 impinges on the air, thus slowing it down).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rebhi.
For claim 7, Rebhi discloses the aircraft of claim 1, but fails to disclose: a second main engine housed within a second nacelle, the second main engine configured to provide a third thrust component to the aircraft in a third airstream having a third velocity; and a second recovery engine to provide a fourth thrust component to the aircraft in a fourth airstream having a fourth velocity, wherein the fourth airstream comprises a portion of air in the second airstream or the first airstream diverted around the nacelle or the second nacelle, wherein the fourth velocity is less than the first velocity or the second velocity.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second main and recovery engine as disclosed by Rebhi, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One would have been motivated to have another set of engines for redundancy.
For claim 9, Rebhi discloses the method of claim 8, but fails to disclose: providing a third thrust component to the aircraft by operating a second main engine housed within a second nacelle, the second main engine configured to provide the third thrust component to the aircraft in a third airstream having a third velocity; and providing a fourth thrust component to the aircraft by operating a second recovery engine to provide the fourth thrust component to the aircraft in a fourth airstream having a fourth velocity, wherein the fourth airstream comprises a portion of air in the second airstream or the first airstream diverted around the nacelle or the second nacelle, wherein the fourth velocity is less than a first velocity or the second velocity.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second main and recovery engine as disclosed by Rebhi, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One would have been motivated to have another set of engines for redundancy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/cz/


/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642